Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 1/15/2020 has/have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.


Specification/Drawing

The specification/Drawings is (are) objected to for the following reasons: 
Term “sensor 20” and “200” are not supported in drawings
Reference signs “30” in fig. 9 and “210”, “220” in figs.2-3 is/are not associated with the corresponding Specification. Correction is required.


The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	
Claim Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1  is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.

Regarding Claim 1, line 9, applicant discloses "the transparent display area". It's unclear applicant refer to “the light-transmitting display area” or “a transparent display area”. Therefore, this claim is found indefinite and needs correction. Claims 2-10 are dependent from the above claim and therefore also considered indefinite. 	
For the purpose of examination the phase "the transparent display area" is interpreted as “the light-transmitting display area”. 



Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.


Set of claims 1-10
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by SONG et al. (2020/0075701).

Regarding claim 1, SONG teaches a display panel  (specially refer figures 1-7  and relate texts), comprising a main display area 21 and a light- transmitting display area 22; wherein the display panel comprises: 
a substrate 10; 
a driving circuit array (211/220 in layers 30/40) disposed on a side of the substrate; 
an organic electroluminescent element array 210, comprising a plurality of organic electroluminescent elements disposed on a side of the driving circuit array away from the substrate 10 ; 
wherein the driving circuit array is provided with a passive driving circuit array (capacitor 220) at a corresponding position of the transparent display area 22, and the passive driving circuit array is configured to drive the organic electroluminescent element corresponding to the transparent display area to display [0033].  

Regarding claim 3 (the display panel according to claim 1), SONG teaches in the main display area 21, the drive circuit array comprises an active driving circuit array (transistor 211).  

Regarding claim 6 (the display panel according to claim 1), SONG teaches [0044] the organic electroluminescent element array 210 comprises: an anode  2101 disposed on the driving circuit array; a hole injection layer disposed on a side of the anode away from the driving circuit array; a hole transport layer disposed on a side of the hole injection layer away from the anode; a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over inview of SONG et al. (2020/0075701) in view of Han (2018/0233550/IDS).
Regarding claim 4 (the display panel according to claim 3), SONG teaches all limitations as cited in the above claim  including (fig.3) the active driving 15circuit array 211 comprises a plurality of active drive circuits, the active driving circuits each are connected to the organic electroluminescent element 210; the active drive circuits each comprise: a second data wire (“Data”), and a second scan wire (“Gate”) and a control unit (driving circuit in fig. 3), the control unit is electrically coupled to the second scan wire and the second data wire. 
SONG is silent in teaching of a second data wire (“Data”) disposed along a first direction, and a second scan wire “Gate” disposed along a second direction, the first direction is not parallel to the second direction.
 teaches (fig. 5) a second data wire (24/25/26) disposed along a first direction (vertical direction), and a second scan wire 21 disposed along a second direction (horizontal direction), the first direction is not parallel to the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the active driving 15circuit array  comprises a plurality of active drive circuits, the active driving circuits each are connected to the organic electroluminescent element ; the active drive circuits each comprise: a second data wire disposed along a first direction, and a second scan wire disposed along a second direction, the first direction is not parallel to the second direction, and a control unit (driving circuit in fig. 3), the control unit is electrically coupled to the second scan wire and the second data wire in SONG’s structure in order to improve the performance of the devices. 
 
Regarding claim 5 (the display panel according to claim 4), SONG teaches the control unit (driving circuit in fig. 3) comprises: a first thin film transistor (left transistor T1)  having a first gate, a first source, and a first drain, the first gate is electrically coupled to the second scan wire (“Gate”), and the first drain is electrically coupled to the second data wire; a second thin film transistor (right transistor)  having a second gate, a second source, and a second drain, the second gate is electrically coupled to the first source, and the second drain is electrically coupled to the organic electroluminescent element; and a capacitor 220 electrically coupled between the second gate and the first source. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over inview of SONG et al. (2020/0075701) in view of Han (Gu et al. (10,979,546).
Regarding claim 7 (the display panel according to claim 1), SONG teaches all limitations as cited in the above claim except for a pixel density of the main display area is greater than a pixel density of the transparent display area; the pixel density of the main display area is 300-800 PPI, and a pixel density of the light-transmitting display area is 100-300 PPI.  
Gu teaches a pixel density of the main display area  (surround hole 8) is greater than a pixel density of the transparent display area (area of hole 8, see column 2, lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form a pixel density of the main display area is greater than a pixel density of the transparent display area in SONG’s structure in order to provide a desired functionality for a user.
SONG in view of Gu is silent in teaching of the pixel density of the main display area is 300-800 PPI, and a pixel density of the light-transmitting display area is 100-300 PPI.  
	However, there is no evidence indicating that " the pixel density of the main display area is 300-800 PPI, and a pixel density of the light-transmitting display area is 100-300 PPI." is critical and it has been held that it is not inventive, since it has been held to be within the general skill of a worker in the art to select a known structure on the basis of its suitability for the suitable application in SONG and Gu’s structure from which display device  is to be fabricated.

Reasons for Indication of Allowable Subject Matter
Claims 2, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the  the respective feature(s) below.
Regarding claim 2 (the display panel according to claim 1), wherein the passive driving circuit array comprises: a plurality of first data wires disposed along a first direction and a plurality of first scan wires disposed along a second direction, the first direction is not parallel to the second direction, and the organic electroluminescent elements each are electrically coupled to the first data wire and the first scan wire at an intersection of the first data wire and the first scan wire, respectively.
Regarding claim 8 (the display device, comprising the display panel of claim 1, the display device further comprises: an electrical shielding layer disposed under the display panel; a polarizer disposed on a side of the display panel away from the electrical shielding layer; an optical adhesive layer disposed on a side of the polarizer away from the display panel; and a cover glass disposed on a side of the optical adhesive layer away from the polarizer.
The claims 9-10 are dependent from the above claim and therefore also considered objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819